Citation Nr: 1621323	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, including as secondary to herbicide exposure.  

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on brokerage for the RO in Indianapolis, Indiana, which retains original jurisdiction.  

In November 2010, a local hearing was held at the RO before a hearing officer.  

In March 2014, the Board denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in February 2015, the Court granted a joint motion for remand.  The Board's March 2014 decision was remanded for action consistent with the terms of the joint motion.  The issues on appeal were again remanded by the Board in March 2015.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and his exposure to Agent Orange is presumed.  

2.  The Veteran's peripheral neuropathy of the upper extremities manifested as a result of his exposure to Agent Orange.  

3.  The Veteran's peripheral neuropathy of the lower extremities manifested as a result of his exposure to Agent Orange.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Veteran contends that he is entitled to service connection for bilateral peripheral neuropathy of the upper and lower extremities.  Having reviewed the evidence in a light most favorable to the Veteran, the Board finds that service connection for peripheral neuropathy of both the upper and lower extremities is warranted.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

The Veteran is seeking service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran contends that these disabilities arose as a result of his exposure to Agent Orange during his military service in Vietnam.  The Veteran's service in Vietnam is not in question.  A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).  

The record clearly reflects that the Veteran suffers from peripheral neuropathy.  According to a February 2008 VA treatment note, the Veteran was seen in physical therapy for painful peripheral neuropathy in the lower extremities.  The Veteran also described a lot of numbness and tingling to the limbs during his June 2009 VA examination.  An October 2011 EMG (electromyelograph) revealed a moderate diffuse axonal sensorimotor peripheral neuropathy.  Electrodiagnostic evidence from March 2015 also confirmed evidence of a diffuse, sensorimotor peripheral polyneuropathy of the upper and lower extremities.  As such, the existence of a current disability is well-established.  

However, the Board notes that the Veteran's peripheral neuropathy is not a disease presumed to be associated with exposure to herbicidal agents.  Under 38 C.F.R. § 3.309(e), only early-onset peripheral neuropathy is presumed to be associated with exposure to herbicidal agents.  In the present case, the Veteran's peripheral neuropathy is not noted until several decades after separation from active duty, suggesting that it is not early-onset.  Nonetheless, even though the Veteran is not entitled to a presumption of service connection for his disabilities based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In this regard, in November 2008, the Veteran's attending physician (with the initials J.D.) concluded that there was no identifiable cause of the neuropathy except for the Veteran's exposure to Agent Orange.  As the Veteran's attending physician, Dr. J.D. would have knowledge of the Veteran's medical history.  Dr. J.D. also specializes in neurology.  Another physician in February 2014 (with the initials M.M.) also agreed that no discernible cause of neuropathy had ever been found for the Veteran.  

The Board recognizes that the May 2015 VA examiner concluded that it was less likely than not that the Veteran's peripheral neuropathy of the upper and lower extremities manifested as a result of military service.  The rationale provided was that the Veteran had idiopathic peripheral neuropathy that manifested more than a year after his service in Vietnam, making it "unlikely" to be related to Agent Orange exposure.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  

While the May 2015 VA examiner noted that it was "unlikely" that the Veteran's peripheral neuropathy was related to Agent Orange exposure, the Board finds compelling that Dr. J.D. indicated that there was no other identifiable cause of the Veteran's neuropathy other than his exposure to Agent Orange.  In light of the Veteran's conceded exposure to Agent Orange, and the opinion of Dr. J.D. (who has a history with the Veteran), the Board is resolving all reasonable doubt in favor of the Veteran and granting the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  See 38 U.S.C. § 5107(b).


ORDER

The claim of entitlement to peripheral neuropathy of the upper extremities is granted.  

The claim of entitlement to peripheral neuropathy of the lower extremities is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


